MISLER

_— ——= Established 1964

ATTORNEY 8S A T L A W Roger N. Simon, Esq.
5335 WISCONSIN AVENUE, NW TEL. 202.872.0800 rsimon(@dclawfirm.com
SUITE 600 FAX, 202.857.8343 .

WASHINGTON, DCG 20015-2045

July 28, 2020

VIA OVERNIGHT MAIL

Potomac Construction 1525 P Street LLC
c/o Potomac Construction Group

1734 20th Street, N.W.,

Washington, D.C. 20009

Attn: Matthew Shkor

RE: $3, 161,000.00 loan (the “Loan”) made by Capital Bank, N.A. (the “Lender’”) to Potomac
Construction 1525 P Street LLC (the “Borrower”) on December 4, 2018.

Dear Borrower:

This firm represents Lender in connection with the Loan and the Loan Documents
(hereinafter defined). Reference is made to the following:

1. Deed of Trust Note dated as of December 4, 2018 from Borrower payable to the
order of Lender.

2. Loan Agreement dated as of December 4, 2018 by and between Borrower and
Lender.

3. Credit Line Deed of Trust, Security Agreement and Fixture Filing dated as of
December 4, 2018 from Borrower to certain trustees named therein for the benefit of Lender.

4. Assignment of Leases and Rents dated as of December 4, 2018 from Borrower in
favor of Lender.

5. Guaranty of Payment, Performance and Completion (the “Guaranty”) dated as of

December 4, 2018 from Matthew Shkor (the “Guarantor”) in favor of Lender.

6. Environmental Indemnity Agreement dated as of December 4, 2018 from
Guarantor and Borrower in favor of Lender.

7, Assignment of Sales Contracts and Security Deposits dated as of December 4,
2018 by the Borrower in favor of Lender.

8. Assignment of Agreements, Plans and Permits dated as of December 4, 2018 by
the Borrower in favor of Lender.
MISLER

—_— —— Established 1964

Potomac Construction 1525 P Street LLC
Page 2

9. Assignment of Declarant Rights dated as of December 4, 2018 by the Borrower in
favor of Lender.

10. Note Modification Agreement dated as of September 4, 2019 entered into by and
between Borrower and Lender.

11. Loan Modification Agreement dated as of December 2019 entered into by and
among Borrower, Guarantor, and Lender.

12. Third Loan Modification Agreement dated as of May 29, 2020 entered into by and
among Borrower, Guarantor, and Lender.

The documents listed in paragraphs 1 through 12 above and any and all other documents
evidencing, securing or pertaining to the Loan evidenced by the Note, as the same may have been or may
hereafter be modified, amended or supplemented from time to time, are sometimes collectively referred to
herein as the “Loan Documents”.

The Note matured on July 4, 2020 (the “Maturity Date”), and all amounts payable under
the Note and the other Loan Documents (collectively, the “Indebtedness”) became due and payable. We
have been advised by Lender that the amount due and owing pursuant to the Loan Documents has not been
paid.

Pursuant to the Loan Documents, including without limitation, Section 4.1(a) of the Deed
of Trust, Borrower’s failure to pay the Indebtedness constitutes an Event of Default (as defined in the Deed
of Trust, and hereinafter referred to as an “Event of Default”). Accordingly, the Lender hereby demands
immediate payment of the Indebtedness in full. Please be advised that, in light of the Event of Default, the
Note shall continue to accrue interest at a default rate of five percent (5%) in excess of the non-default
interest rate payable under the Note. As of the date hereof, the current balance of the Indebtedness is as
follows:

Principal Balance $2,779,961 .00
Plus Current Interest: $20,985.82
Plus Default Interest: $23,166.34
Plus Late Fees: $739.23

Plus Legal to Date: $800.00
Other: $50.00
Grand Total Due: $2,825,702.39

Please be advised that, given the Event of Default, the Lender has the right to pursue any
or all rights or remedies pursuant to the Loan Documents, applicable law or otherwise and that the Lender
hereby reserves all such rights.

Nothing contained in this letter shall be construed as a modification of any of the Loan
Documents or as a waiver of any delinquency, breach or default under the Loan Documents under any
MISLER

Established 1964

 

Potomac Construction 1525 P Street LLC

Page 3

circumstances. Likewise, no delay by Lender in the pursuit of Lender's rights and remedies pursuant to the
Loan Documents, applicable law or otherwise shall constitute a waiver of any such rights or remedies under
any circumstances. The Lender expressly reserves the right to pursue any and all of rights and remedies
with respect to any existing delinquencies, breaches or defaults or with respect to any future delinquencies,
breaches or defaults, as provided by the Loan Documents and applicable law.

cc:

Matthew Shkor

c/o Potomac Construction Group
1734 20th Street, N.W.,
Washington DC, 20009

Attn: Matthew Shkor

Reed P. Sexter, Esq.

RPS Law Partners PLLC

1100 15th Street, N.W., Fourth Floor
Washington, D.C. 20005

Misha Panyutin

Vice President

CAPITAL BANK, N.A.

2275 Research Blvd, Suite 600
Rockville, MD 20850

Jason Goozh

BWE TRUST LLC

350 Fortune Terrace, 2nd Floor
Rockville, Maryland 20854

Demetris Voudouris, Esq.

Law Office of D. Voudouris, PLLC
1820 Michael Faraday Drive, Suite 21
Reston, Virginia 20190

Sincerely,

 

Roger N. Simon, Esq.

Via Overnight Courier

Via Overnight Courier

Via Overnight Courier

Via Overnight Courier

Via Overnight Courier
